--------------------------------------------------------------------------------

Exhibit 10.1

SHARE PURCHASE AGREEMENT

BETWEEN

CHINA TMK BATTERY SYSTEMS INC.

MR. WU, HE-NIAN

(吳合年)

AND

CHINA DEVELOPMENT INDUSTRIAL BANK

--------------------------------------------------------------------------------

Share Purchase Agreement

THIS SHARE PURCHASE AGREEMENT (“Agreement”) is entered into as of this 28 day of
May , 2011 between :

(1)

China TMK Battery Systems Inc., a company limited by shares organized and
existing under the laws of Nevada, with its principal offices at Sanjun
Industrial Park, No. 2 Huawang Rd., Dalang Street, Bao'an District, Shenzhen
518109, People’s Republic of China (the “Seller”);

    (2)

Wu, He-Nian (吳合年), chairman of the Seller (the “Founder”); and

    (3)

China Development Industrial Bank, a corporation organized and existing under
the laws of the Republic of China (the “ROC”) with its principal office at 125
Nanking East Road, Section 5, Taipei, ROC (the “Buyer” or “CDIB”).

(The Seller, the Buyer and the Founder are each referred to herein as a “Party”
and are collectively referred to as the “Parties”)

WHEREAS:

  (1)

The Seller desires to raise capital from one or more accredited investors by
means of an issuance of up to 5,000,000 shares of the Seller’s preferred stock,
par value $0.001 per share for aggregate total cash consideration of up to
US$10,000,000, at no less than US$2.00 per share (the “Capital Raise”). As of
the date hereof, the Seller has a registered and paid-in capital in the amount
of US$36,888, divided into 36,888,000 shares of common stock, a par value of
US$0.001 per share;

        (2)

The Seller is in the process of acquiring Loyal Top Capital Investment Limited
(“Loyal Top”), a company organized and existing under the laws of Hong Kong,
with its principal offices at Rooms 1901-2, Park-In Comm Ctr, 56 Dundas St, KL,
and its wholly-owned subsidiary operated in the PRC, Shenzhen DongFang Hualian
Technology Ltd. (“SDHT”), by means of a share exchange transaction, whereby the
sole shareholder of Loyal Top, Mr. Tang WaiPo, will transfer his equity interest
in Loyal Top to Leading Asia Pacific Investment Limited (“Leading Asia”), the
Seller’s wholly-owned British Virgin Islands subsidiary, with its principal
offices at OMC Chambers, Wickhams Cay 1, Road Town, Tortola, British Virgin
Islands, in exchange for a certain number of shares of the Seller’s common stock
(the “Common Stock”), par value of US$0.001 per share; and the closing date of
such acquisition is scheduled on May, 2011 (the “Acquisition”);

1

--------------------------------------------------------------------------------


  (3)

SDHT is currently in the process of applying to become a wholly owned foreign
entity owned by Loyal Top (the “WOFE Application”); and

        (4)

The Seller intends to apply for the listing of its shares on the Nasdaq Stock
Exchange or any other national exchange, in connection with an re-offering of
its shares to the public (the “Listing”, and any such offering of shares to the
public, shall be referred to as an “IPO”);

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the Parties agree as
follows:

Article 1. Commitment

1.1

Subject to the terms and conditions hereof, the Seller agrees to sell to the
Buyer, and the Buyer agrees to purchase from the Seller on the Closing Date (as
such term is defined in Article 5), 5,000,000 shares of preferred stock, par
value $0.001 of the Seller, issued pursuant to the Capital Raise (the “Preferred
Shares”), at a purchase price of US$2 per share, or an aggregate amount of
US$10,000,000 (the “Purchase Price”) paid to the Seller or its duly authorized
agent.

    1.2

The taxes imposed in relation to, among others, the issuance of Preferred Shares
or transfer of Common Stock and/or Escrow Shares shall be borne by the relevant
Party in accordance with the applicable laws and regulations of the relevant
jurisdiction.

    1.3

Closing of the transactions contemplated by the purchase and sale of the
Preferred Shares hereunder (the “Transaction”) shall be effected in accordance
with Articles 2 and 5 hereof.

Article 2. Conditions Precedent to Closing

2.1

Conditions Precedent to the Buyer’s Obligations. The obligation of the Buyer to
proceed with the Closing is subject to the satisfaction of all of the following
conditions precedent (any one or more of which may be waived by the Buyer in
writing):


  (1)

The representations and warranties of the Seller set out in Article 3 herein
shall remain true and correct at the time on the date whereon this Agreement is
entered and as of the Closing Date;

2

--------------------------------------------------------------------------------


  (2)

The Seller shall have taken all necessary corporate actions in accordance with
its articles of incorporation and/or internal guidelines to authorize its
execution, delivery and performance of this Agreement;

        (3)

There shall exist no pledge, lien, security interest or any other encumbrance
over the Preferred Shares as of the Closing Date;

        (4)

The Seller shall have performed and complied with all agreements, covenants,
undertakings, obligations and conditions required by this Agreement to be
performed or complied with by the Seller on or prior to Closing;

        (5)

There shall not be any action taken, or any law, regulation or order enacted,
entered, enforced or deemed applicable to the Transaction by any government or
governmental authority and there shall not be in effect an order entered by any
court which, (i) makes the consummation of the Transaction illegal; or (ii) will
have a material adverse effect in the status or the ability of the Buyer to
consummate the Transaction; or (iii) imposes material limitations on the ability
of the Seller effectively to transfer full rights of ownership of the Preferred
Shares to the Buyer;

        (6)

At the Closing, no suit, action or other proceeding, or injunction or final
judgment relating thereto, shall be threatened by or be pending before any court
or governmental or regulatory official, body or authority in which it is sought
to restrain or prohibit or to obtain material damages or other relief in
connection with this Agreement or the consummation of the Transaction, and no
investigation that might result in any such suit, action or proceeding, shall be
pending or threatened;

        (7)

The Seller shall have provided the Buyer with the financial due diligence report
compiled by the certified public accountant designated or approved by the Buyer
and the legal due diligence report produced by the law firm designated or
approved by the Buyer conducted on the Seller’s wholly owned PRC operating
subsidiary, TMK Power Industries Ltd. (“TMK”) and SDHT for the purpose of the
Acquisition (the “Acquisition DD”);

        (8)

The relevant escrow agreement (the “Escrow Agreement”) for securing the Seller’s
performance of obligations under Articles 4.2, 4.3 and 4.4 hereof, shall have
been entered into by and between the Seller, the Buyer and Escrow LLC (the
“Escrow Agent”), whereby, the Seller agrees to deposit with the Escrow Agent,
irrevocable instructions to the Seller’s transfer agent to issue a total of
5,000,000 shares of the Seller’s common stock, (the “Escrow Shares”), upon the
receipt of notice from the Buyer of the Seller’s failure to fulfill such
obligations;

3

--------------------------------------------------------------------------------


  (9)

With respect to the WOFE Application, the approval from 深圳市科技工贸和信息化委员会of the
PRC, shall have been obtained; and

        (10)

With respect to the Acquisition, the equity transfer agreement by and among the
Seller, Leading Asia, Loyal Top and the shareholder of Loyal Top shall have been
duly executed.


2.2

Conditions Precedent to the Seller’s Obligations. The obligation of the Seller
to proceed with the Closing is subject to the satisfaction of the following
conditions precedent (any one or more of which may be waived by the Seller in
writing):


  (1)

The Buyer shall have obtained all appropriate ROC government approvals,
including and without limitation, the approvals of the ROC Investment Commission
of the Ministry of Economic Affairs for the Buyer to purchase and acquire the
Preferred Shares;

        (2)

The representations and warranties of the Buyer set out in Article 3 herein
shall remain true and correct at the time on the date whereon this Agreement is
entered and as of the Closing Date; and

        (3)

The Buyer shall have taken all necessary corporate actions in accordance with
its articles of incorporation and/ or internal guidelines to authorize its
execution, delivery and performance of this Agreement.

Article 3. Representations and Warranties

3.1

Seller. The Seller represents and warrants to the Buyer that:


  (1)

The Seller has full and complete power and authority to sell, transfer and
convey to Buyer the Preferred Shares.

        (2)

The Preferred Shares are fully paid and free and clean of any pledges, liens or
other encumbrances or restrictions of whatever nature.

        (3)

The Seller is legally competent to enter into this Agreement and has obtained
all corporate approvals necessary for the valid execution, delivery and
performance hereof. The consummation of the transaction contemplated hereby will
not violate or be in conflict with any agreement to which the Seller is party
and this Agreement constitutes the legal, valid and binding obligations of the
Seller enforceable against them in accordance with its terms.

4

--------------------------------------------------------------------------------


  (4)

There is no legal proceeding pending or threatened against the Seller, which
shall have material adverse effects on the consummation of the transaction
contemplated hereby.


3.2

Buyer. The Buyer represents and warrants to the Seller on the Closing Date that:


  (1)

The Buyer has obtained all corporate approvals necessary and appropriate for the
valid execution, delivery and performance hereof.

        (2)

The Buyer is legally competent to acquire the Preferred Shares and this
Agreement constitutes the legal, valid and binding obligation of the Buyer
enforceable against the Buyer in accordance with its terms.

        (3)

There is no legal proceeding pending or threatened against the Buyer which shall
have material adverse effects on the consummation of the transaction
contemplated hereby.

Article 4. Covenants

The Seller covenants to the Buyer its commitments and obligations as follows:

4.1

Board Seat. Within 30 days from the date hereof, the Seller shall use its best
endeavors to call for or cause to be held a special meeting of its Board of
Directors to elect CDIB or the individual nominated by CDIB as the Seller’s new
Director.


4.2

Target Market Value.


  4.2.1

The market value of the Seller shall not be lower than, (a) in the event that
the Listing is achieved prior to and including December 31, 2011,
US$160,000,000, and (b) in the event that the Listing is achieved after December
31, 2011, the sum of US$160,000,000 plus a return on the Purchase Price at an
internal return rate of 35% per annum (net of tax) (in either case, the “Target
Market Value”). For the avoidance of doubt, the calculation of the market value
referred to herein shall not include the capital injected by means of any equity
sales launched during the period between the closing of Capital Raise and the
Listing.

5

--------------------------------------------------------------------------------


  4.2.2

In the event that the market value of the Seller does not meet the Target Market
Value, upon the Buyer’s written notice, the Seller shall issue and deliver,
within 30 days after receipt of the Buyer’s written notice of such failure, such
number of additional shares of Common Stock (the “TMV Stock”) to the Buyer
(rounded to the nearest one share) in accordance with the following formula:

       

S1 = (B – M×P1 ) × H ÷ P1

       

Whereas,

       

S1 shall mean the number of the TMV Stock to be issued and delivered.

       

B shall mean (a) US$160,000,000 or (b) the sum equivalent to US$160,000,000 plus
a return on the Purchase Price (net of tax) at an internal return rate of 35%
per annum, as applicable in accordance with this Article 4.2.1.

       

M shall mean the total number of Common Stock (calculated on an as-converted and
fully diluted basis) which consist of (1) 36,888,000 issued and outstanding
Common Stock, (2) outstanding warrants exercisable for 3,401,320 shares of
Common Stock, (3) 8,108,108 shares of Common Stock to be issued as consideration
of the Acquisition and (4) the Preferred Shares to issued in the Capital Raise,
as converted to Common Stock (the “Aggregate Common Stock”).

       

P1 shall mean the issue price of an IPO or, if such price is not available, the
5-day average share price of the week immediately following the Listing.

       

H shall mean the Buyer’s ownership accounting for the Aggregate Common Stock in
the Seller on the date hereof calculated on an as-converted and fully diluted
basis.

        4.2.3

If the Seller does not meet the Target Market Value and the Seller fails to
issue the TMV Stock, in accordance with Article 4.2.2 hereof, then the Buyer
shall have the right to satisfy such obligation by providing written notice to
the Escrow Agent to effect the issuance and delivery of such amount of Escrow
Shares equal to the TMV Stock, up to the total number of Escrow Shares.


4.3

Target Net Profit.


  4.3.1

The Seller’s net profit after tax in 2011 shall not be lower than US$20,000,000
(the “Target Net Profit”). For the avoidance of doubt, the net profit after tax
shall be calculated based on the Seller’s audited consolidated financial
statements for the fiscal year of 2011 incorporating the net profit after tax of
SDHT starting from January 1, 2011, through the closing date of the Acquisition,
based on the audited stand-alone financial statements of SDHT for the fiscal
year of 2011 (the “Net Profit”).

6

--------------------------------------------------------------------------------


  4.3.2

In the event that the Seller’s net profit after tax in 2011 does not meet the
Target Net Profit, upon the Buyer’s written notice, the Seller shall, within 30
days after receipt of the Buyer’s written notice, transfer such number of the
Seller’s common stock to the Buyer (rounded to the nearest share) (the “TNP
Stock”) in accordance with the following formula:

          S2 = { I ÷ ( Pf × P/E ) – H}× M          

Whereas,

          S2 shall mean the number of the TNP Stock to be issued and delivered.
          I shall mean the total Purchase Price in an amount of US$10,000,000.  
       

Pf shall mean the actual Net Profit.

         

P/E shall mean the fixed price earning ratio of 5.6.

          4.3.3

If the Target Net Profit is not met and the Seller fails to issue the TNP Stock,
in accordance with Article 4.3.2 hereof, then the Buyer shall have the right to
satisfy such obligation by providing written notice to the Escrow Agent to
effect the issuance and delivery of such amount of Escrow Shares equal to the
TNP Stock, up to the total number of Escrow Shares. This Article 4.3 shall
remain effective and in full force after the Registration.


4.4

Redemption.


  4.4.1

If any of the following events occurs (each a “Redemption Event”), the Seller
shall, upon the Buyer’s written notice, redeem any Preferred Shares held by the
Buyer by making a cash payment to the Buyer of a sum equal to the Purchase Price
for such Preferred Shares, plus a return on such Purchase Price at an internal
return rate of 15% per annum (net of tax) (the “Redemption Price”).


  (1)

the Listing fails to occur by the third anniversary of the date hereof;

        (2)

the WOFE Application fails to be completed within 3 months after obtaining of
the relevant approvals referred to in Article 2.1(9) ; or

        (3)

the Acquisition fails to be consummated under any and all applicable laws and
regulations of Hong Kong within 3 months after execution of the equity transfer
agreement referred to in Article 2.1(10), as confirmed by a legal opinion issued
by the Seller’s Hong Kong counsel.

7

--------------------------------------------------------------------------------


  4.4.2 If the Seller fails to redeem the Preferred Shares following a
Redemption Event, in accordance with Article 4.4.1 hereof, the Buyer shall have
the right to satisfy such obligation by providing written notice to the Escrow
Agent to effect the issuance and delivery of such amount of Escrow Shares as has
a fair market value equal to the Redemption Price, up to the total number of
Escrow Shares (the “Redemption Shares”).


4.5

Registration. The Seller shall, at any time prior to the Listing as requested
by, and upon the written notice from, the Buyer, convert the number of Preferred
Shares specified by the Buyer into the exact same number of Common Stock of the
Seller and effect the registration of such shares with the United States
Securities and Exchange Commission, pursuant to the Securities Act of 1933, as
amended (the “Registration”).

    4.6

Right of Co-Sale. In the event that the Seller conducts an IPO after the
Listing, the Buyer shall have the right, exercisable upon written notice to the
Seller, to co-sell in such IPO, up to one fifth of the shares of Common Stock
held at such time by the Buyer.

    4.7

Anti-Dilution Right. In the event that the Seller issues additional shares of
Common Stock at a purchase price of less than US$2, the purchase and sale
hereunder shall be deemed to have occurred at such lower price and the Seller
shall promptly issue such additional shares of preferred stock (or equivalent
common stock) to the Buyer, to total the amount of Preferred Stock that the
Buyer would have received had it effected the purchase and sale hereunder for
such lower purchase price.

    4.8

Information Right. The Seller shall, commencing on the date hereof, for so long
any Preferred Shares are outstanding:


  (1)

provide the Buyer with the audited annual financial statements (including
balance sheet, profit and loss statement and cash flow statement) of the Seller
and its subsidiaries as soon as such are available to the Seller, prepared in
accordance with U.S. generally acceptable accounting principles;

        (2)

provide to the Buyer with the monthly management accounts of the Seller and its
subsidiaries as soon as such are available to the Seller;

        (3)

before taking any act in relation thereto, inform the Buyer any material change
in the business scope, nature, activities and business direction by the Seller
and/or its subsidiaries; and

8

--------------------------------------------------------------------------------


  (4)

before taking any act in relation thereto, inform the Buyer any acquisition,
merger, consolidation, spin-off or joint venture by the Seller and/or its
subsidiaries.


4.9

Pledge Agreement. Immediately following the expiration of certain Lockup
Agreements, dated February 10, 2010, entered into by and between the Company and
each of its officers, directors and affiliates, including each of the Founder
and Li Guifang, the Seller and/or the Founder shall, by itself and/or himself,
or procure Li Guifang and Unitech International Investment Holdings Limited to,
enter into a share pledge agreement with the Buyer to create a security interest
in favor of the Buyer in lieu of the Escrow Agreement and escrow arrangement
herein and therein. Failure to perform the obligation of this Article 4.9 shall
be deemed to constitute a breach of this Agreement.

Except as otherwise disclosed to the Buyer with valid and effective
documents/evidence prior to the date hereof, the Seller acknowledges and
undertakes that the terms and conditions stipulated in the Escrow Agreement
shall supersede and prevail over any and all restrictions, limitations,
arrangement or agreement, to the extent contrary to the establishment of the
escrow account and deposit of the Escrow Shares.

Article 5. Closing

5.1

The purchase and sale of the Preferred Shares (the “Closing”) shall take place
remotely via the exchange of documents and signatures on the date that is 3
business days after all condition precedents set forth in Article 2 of this
Agreement have been satisfied or duly waived by the relevant parties, or at such
other time and date as may be mutually agreed upon by the Buyer and Seller (the
“Closing Date”).

    5.2

On the Closing Date:


  (1)

The Seller shall (i) deliver to the Buyer, free and clear of any mortgage,
charge, pledge, lien, hypothecation, deed of trust, title retention, security
interest, or other third-party rights of any kind securing or conferring any
priority of payment in respect of any obligation of any third party, the share
certificates registered in the name of the Buyer or the individual designated by
the Buyer, (ii) enter the Buyer in the register of members of the Seller as a
holder of the Preferred Shares evidencing the Buyer ‘s Preferred Shares as
having been issued and credited as fully paid, and (iii) deliver to the Buyer a
certified true copy of the register of members of the Seller reflecting the
issuance of the Preferred Shares subscribed by the Buyer.

9

--------------------------------------------------------------------------------


  (2)

The Buyer shall pay the Purchase Price by wire transfer of immediately available
funds to the bank account designated by the Seller.

Article 6. Assignment

Each party to this Agreement shall not assign to any third-party any of its
rights and obligations acquired under this Agreement without written prior
consent of the other parties

hereto except that, the assignment is between the affiliates and/or between
parent and subsidiaries. Under the exception, a 10-day advanced notification
shall be given to the other parties.

Article 7. Termination

7.1

This Agreement may be terminated:


  (1)

at any time before Closing, by mutual written agreement of the Seller and the
Buyer; or

        (2)

by either the Seller or the Buyer, immediately upon written notice to the other
Party, in the event Closing does not occur on or before the deadline specified
in Article 5.1 hereof.


7.2

In event of termination of this Agreement, the provisions of Articles 8 to 11
shall survive.

Article 8. Governing Law and Jurisdiction

  8.1

This Agreement shall be construed, interpreted and governed by the internal laws
of the State of New York without regard to the principles of conflicts of law
thereof that would apply any other law.

        8.2

The Parties hereto hereby agree that any and all disputes arising out of this
Agreement shall be submitted to the non-exclusive jurisdiction of the courts of
the State of New York and the United States District Court located in the
Borough of Manhattan in New York City.

Article 9. Indemnification

  9.1

Each of the Seller, the Buyer and the Founder shall indemnify and hold the other
Parties hereto (“Indemnified Party”) harmless from and against any damages,
losses, costs, expenses, claims, actions, assessments, fines, penalties and
liabilities (“Losses”) suffered or incurred by an Indemnified Party or made
against an Indemnified Party as a result of, caused by, or in any way relating
to conditions, circumstances or occurrences which constitute or result in any
breach of any representation, warranty, covenant or agreement of this Agreement
(the “Indemnified Event”), to the extent that such Losses are attributable to
the negligence or willful misconduct of the Indemnifying Party.

10

--------------------------------------------------------------------------------


  9.2

Without affecting the rights of a Party to recovery of actual and direct
damages, under no circumstances shall any Party be liable to the other for
consequential damages whether arising in contract, warranty, tort, strict
liability, indemnity or otherwise.

Article 10. Entire Agreement

This Agreement and the Escrow Agreement referred to herein constitute the entire
Agreement

and understanding of the Parties hereto with respect to the subject matter
hereof and shall

supersede any prior expressions of intent or understandings of the Parties
hereto with respect to the transaction referred to hereunder.

Article 11. Miscellaneous

11.1

All notices and other communications to be made pursuant to this Agreement shall
be given in writing and sent by hand delivery, registered mail or courier to the
address of each Party as specified below or to such other address as such Party
may notify the other Party in writing. Notices shall become effective upon
arrival at the relevant address. In case of any change to such address, a 3-day
prior written notice thereof shall be sent to relevant Party, otherwise, the
notices and communications hereof shall remain be sent to the originals address
thereof.

    11.2

This Agreement shall become effective upon execution hereof. No amendment or
change shall be made to this Agreement without the written consent of the
Parties hereto.

    11.3

No delay or failure by any Party in exercising any right hereunder shall operate
as a waiver of such right and shall not preclude other or further exercise
thereof or any other rights.

    11.4

Any and all costs and expenses incurred by each Party in connection with the
preparation, execution and performance of this Agreement shall be born by such
Party; provided, that costs and expenses incurred arising from enforcement of
rights or pursuing recourse by one Party due to the other’s failure to perform
its obligation hereunder shall be borne by the defaulting Party.

11

--------------------------------------------------------------------------------


11.5

The expenses incurred in relation to the Acquisition DD (the “DD Expenses”) and
any relevant out-of-pocket expenses shall be born by the Seller. DD Expenses
shall be limited to a maximum amount of US$150,000; DD Expenses exceeding the
maximum amount shall be born equally by the Buyer and the Seller.

11.6

Wherever in this Agreement there is a reference to a specific number of
Preferred Shares or Common Stock, upon the occurrence of, if applicable, any
subdivision, combination or share dividend of the Preferred Shares or Common
Stock, the specific number of shares so referenced in this Agreement shall
automatically be proportionally adjusted to reflect the effect on the
outstanding shares of such class or series of shares by such subdivision,
combination or share dividend.

[Signature Pages Follow]

12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.

THE BUYER

China Development Industrial Bank

By: /S/ Dzeng, Simon             
Name: Dzeng, Simon
Title: President

Address For Notice:

125, Sec. 5, Nanjing East Rd., Taipei, 10504, Taiwan, ROC Email:
sdzeng@cdibank.com Tel: _+8862 27638800

THE SELLER

China TMK Battery Systems Inc.

By: /S/ Wu, He-Nian                
Name: Wu, He-Nian
Title: Chairman

Address For Notice:

San-Jun Industries, Hua-Wang Second Road,
Da-Lang Street, Bao-An District
Shenzhen 518109, China
Email: whn570389@263.net
Tel: +8675528109908

THE FOUNDER

By:  /S/ Wu, He-Nian             
Wu, He-Nian

Address For Notice:

See Seller’s Address

--------------------------------------------------------------------------------